CLARK, Chief Judge
(concurring).
I concur in the result, but would reach it by a different route. I agree with the trial judge that Article 16 of the Inland Rules, 33 U.S.C. § 192,1 did not require the Sea Wind to stop her engines, since she had ascertained the position, if not the course, of the approaching vessel, and that in any event the facts are appropriate for applying the Major and Minor Fault Rule. The Victory, 168 U.S. 410, 423-424, 18 S.Ct. 149, 42 L.Ed. 519; The San Simeon, 2 Cir., 63 F.2d 798, certiorari denied Pacific Atlantic S. S. Co. v. Mooremack Gulf Lines, 290 U. S. 643, 54 S.Ct. 61, 78 L.Ed. 558.

. “§ 192. Speed in fog, etc. Art. 16. Every vessel shall, in a fog, mist, falling snow, or heavy rainstorms, go at a moderate speed, having careful regard to the existing circumstances and conditions.
“A steam vessel hearing, apparently forward of her beam, the fog signal of a vessel the position of which is not ascertained shall, so far as the circumstances of the case admit, stop her engines, and then navigate with caution until danger of collision is over.”